86 F.3d 1148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Marie ASSA'AD-FALTAS, Petitioner.
No. 96-532.
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1996.Decided June 4, 1996.

Marie Assa'ad-Faltas, Petitioner Pro Se.
Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Petitioner Marie Assa'ad-Faltas filed a petition for writ of mandamus, a motion for emergency stay pending resolution of the mandamus petition, a motion to proceed in forma pauperis, and an "Application for Petitioner's Conditional Admission to the Bar of this Court."


2
We deny the petition for writ of mandamus, motion for emergency stay, and motion to proceed in forma pauperis because Petitioner fails to establish that her right to the relief sought is "clear and indisputable."  See Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989) (citations and internal quotation marks omitted).   Additionally, to the extent the motion to personally argue and formally brief Petitioner's cases before this court relates to future appeals, we deny it as unripe for review.   To the extent the motion relates to her pending appeal before this court, we deny the motion because she retained an attorney for the case;  that attorney has filed a formal brief and may, if this court so directs, argue the appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED